Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, and 11-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “top, bottom, right, and left slots”.  However, the examiner is unclear to what applicant regard “top”, bottom”, “left”, and “right” , as neither the written description, nor the drawings define such directions, positions to clearly convey to one of ordinary skill to what specific slots the claim referred to.  As the stencil is not restricted  to a specific orientation, it seems as what can be construed as, for example “a left slot”, can be positioned to be on the “right side” or “top side”, and etc.  
	Also, the claim recites the limitation "the burr holes" in 8.  There is insufficient antecedent basis for this limitation in the claim.
	Lastly, the examiner is unclear what is meant by “provides a constrained operating area configured to impart drilling training under a microscope.”(lines 16-17).
apparatus of claim 1 provide no steps (i.e. no drilling) to “impart”, “convey”, “communicate”, and etc.? 
	The same issues are applicable to independent claim 11, which recites similar limitations. 
	With respect to claim 6, to what “proper contact on the surface of bone can be achieved”? There is no bone, nor the device of claim 1 was define as placed upon any such “bone” to achieve such “proper contact” as claimed.
	Same applies with respect to claim 16, which recites similar limitations as claim 6.
	With respect to the method claim, claim 7 recites “wherein rectangular slots are made in between these burr holes starting from the top left inner hole to the top right inner hole, then from the top right inner hole to the bottom right inner hole, then from the bottom right inner hole to the bottom left inner hole and then from the bottom left inner hole to the top left inner hole.”.  Such method cannot made the rectangular slots as claimed according to the stencil of claim 1.  The inner holes (i.e. burr holes) are between the slots, and one cannot “trace” or “start” from one inner hole to the next hole, in order to create the rectangular slots, (such “trace” also seems to “go over” the holes and as they become “part of the slots”, e.g. not between the slots but “within the slots”). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt US 6,317,952 (“Vogt”) in view of Harris US 2008/0255582 (“Harris”).
	As per claim 1, Vogt discloses stencil/template/ trainer (flexible plate 1)(Figs. 1-3; 3:9-4:67) comprises: 
	i) one flat stencil (flexible plate 1)(Fig. 1; 3:9-23) which further comprises: 
	a flat base (Fig. 1);
	an outer region (Fig. 1), wherein said outer region includes a top slot, a bottom slot, a left slot, and a right slot, wherein each slot is defined through said base, and wherein said top slot is substantially parallel to said bottom slot and said left slot is substantially parallel to said right slot to form a square-shaped constrained region within (the device, includes series of apertures (4), as slots, slits upon its outer region; see the examiner’s markings hereinafter regarding the slots forming such square shaped region)(Fig. 1; 3:54-64); 
	an inner region including four inner holes (there are holes, apertures 4 within reinforcing ribs 2) wherein each of said four inner holes is positioned within the square- shaped constrained region formed by the slots, and wherein said four inner holes are arranged so there is a top left inner hole, a top right inner hole, a bottom left inner hole, and a bottom right inner hole so that the four inner holes form a square shape within the constrained region (as marked hereinafter the four inner holes are construed as  the apertures 4 upon rib 2, as the second from the top of each side); a handle placed on a center region to firmly hold the stencil at a stationary position(construed as attachment member 5 within the center hole 3)(Fig. 1 in conjunction to Figs. 2 and 3; 3:9-15); and wherein said device provides a constrained operating area configured (Fig. 1 in conjunction to Fig. 3 and 4:9-67).
	With respect to the stencil device as a neuro-drill stencil trainer for demarcation of drilling on flat and curved bones, as recites in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	In addition, with respect to the intended use of the device “wherein the trainer/device provides a constrained operating area configured to impart drilling training under a microscope”, it is also noted that it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
	Thus, the device of Vogt is fully capable to be use for drilling training and the alike.
	The examiner construed Vogt as “ a stencil, device, trainer” in the broadest and most reasonable manner according to the plain and ordinary meaning of the term “stencil”.
	The online Merriam-Webster dictionary defines as --a piece of paper, metal, etc., that has a design, letter, etc., cut out of it—
	Thus, plate 1 is such piece of material having a design (slots, apertures) cut out of is as shown in Fig. 1 (also 3:54-64).  In that regard as it has been held “During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation >in light of the specification<.). This means that the words of the claim must be given their plain meaning unless **>the plain meaning is inconsistent with< the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004)
	In addition, if there is any doubt regarding Vogt’s as a stencil device for drilling process, the examiner notes that Harris discloses a templet/stencil 2 design to provide openings (markers 4; see at least par. [0031] as the markers are openings), for drilling purposes (upon a skull 8)(Figs. 1-3 and pars. [0031]-[0038]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Vogt’s device as a stencil/template device for drilling process as taught by Harris for the reason that a skilled artisan would have been motivated in applying a known technique to a known device ready for improvement to yield predictable results forming a template that is suitable to provide precise and useful markings for different application utilizing different markings manner, as by drawing instruments as well as drilling device that improve the use of the template to variety and multipurpose usages.
Examiner’s markings regarding the slots and inner holes 

    PNG
    media_image1.png
    1091
    961
    media_image1.png
    Greyscale

	As per claim 2, with respect to wherein the stencil is made up of a polymer for providing demarcation of burr holes for drilling, note Vogt’s 1:65-67 and 3:21-25 as the device, plate, is made of polypropylene; also note Harris’ [0037].
	As per claim 3, with respect to wherein said top slot, said bottom slot, said left slot, and said right slot are each rectangular in shape note Harris’s Fig. 1 (again note the examiner’s markings above with respect to claim 1, regarding “top, bottom, left, right” slots).
	Vogt is not specific regarding the rectangular slots are of 24X2 mm size.
	However, as previously stated, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Vogt’ slots in such dimensions as claimed for the reason that a skilled artisan would have been motivated to discover the optimum dimension, by routine experimentation, of the slots, thus providing the optimum position/location of the device in relation to working surface and the alike (i.e. able to provide adequate markings as the slot having adequate size).  The actual size of the slots is not such that accorded much patentability weight and it is notoriously well known and understood that the actual size of a device (e.g. slots) is design in a suitable range/size to insure that the scale of stencil/implement/template is capable to be use for any sizes and for variety of applications and markings.      
	As per claim 4, with respect to wherein said outer region further comprises four corners and four holes at the four corners, construed as the top most apertures 4 upon rib 2 at each corner as shown in Fig. 1 (see also the examiner markings hereinafter).	With respect to the size of the holes as 3mm diameter, note the examiner discussion above with respect to claim 3, wherein it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation.
	The examiner maintains his position that it would have been obvious to form the holes as such size for similar same reasons discussed above with respect to claim 3
	As per claim 5, with respect to wherein said four inner holes note Vogt’s Fig. 1 in conjunction to the examiner’s markings above as construed as the second from the top apertures 4 of rib 2.
	With respect to the holes each having 2.5 mm diameter, note the examiner discussion above with respect to claim 3, wherein it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation.
	The examiner maintains his position that it would have been obvious to form the holes as such size for similar same reasons discussed above with respect to claim 3.
	With respect to the intended use of the holes as specify the location for making burr holes, as discussed above with respect to claim 1, an intended use, by itself, is not accorded much patentability weight.
	Furthermore, attention to at least Harris ‘ par. [0006] ” The present invention provides methods and systems for identifying relative positions of burr holes in the patient's skull. The positions of the burr holes identified by a template will typically correspond to the orientation of at least some of the individual electrode contacts from a selected electrode array.”  
	Thus, the modified Vogt by the teachings of Harris including such holes that are fully capable to specify the location for making burr holes.
	As per claim 6, with respect to wherein said device comprises a flat base, note Vogt’s Fig. 1; see also Harris’ Fig. 1 in conjunction to [0036].
 	With respect to the intended use of the device as “design for flat bones so that proper contact on the surface of bone can achieved.” See the examiner discussion above whereas it has been held that an intended use, by itself, is not accorded much patentability weight.
	Furthermore, attention to Harris’ pars. [0011], [0015] and [0036] “The substrate can be configured to be removable or permanently coupled to the outer surface of the skull.”([0011]); “The method includes positioning a template comprising a plurality of markers on an exterior surface of the skull, the markers identifying a plurality of locations on the skull for creating a plurality of openings.”([0015]); and “The template substrate 2 is generally flexible and substantially flat, but may be curved to correspond to the general curvature of the outer surface of the patient's skull 8, if desired.”([0036]).
	Thus, the modified Vogt by the teachings of Harris is fully capable as to design for flat bones so that proper contact on the surface of bone can achieved.
	As per claim 11, Vogt discloses stencil/template/ trainer (flexible plate 1)(Figs. 1-3; 3:9-4:67) comprises: 
	i) one flat stencil (flexible plate 1)(Fig. 1; 3:9-23) which further comprises: 
	a flat base (Fig. 1);
	an outer region (Fig. 1), wherein said outer region includes a top slot, a bottom slot, a left slot, and a right slot, wherein each slot is defined through said base, and wherein said top slot is substantially parallel to said bottom slot and said left slot is substantially parallel to said right slot to form a square-shaped constrained region within (the device, includes series of apertures (4), as slots, slits upon its outer region; see the examiner’s markings above with respect to claim 1 regarding the slots forming such square shaped region)(Fig. 1; 3:54-64); 
	an inner region including four inner holes (there are holes, apertures 4 within reinforcing ribs 2) wherein each of said four inner holes is positioned within the square- shaped constrained region formed by the slots, and wherein said four inner holes are arranged so there is a top left inner hole, a top right inner hole, a bottom left inner hole, and a bottom right inner hole so that the four inner holes form a square shape within the constrained region (as marked above with respect to claim 1, the four inner holes are construed as  the apertures 4 upon rib 2, as the second from the top of each side); a handle placed on a center region to firmly hold the stencil at a stationary position(construed as attachment member 5 within the center hole 3)(Fig. 1 in conjunction to Figs. 2 and 3; 3:9-15); and wherein said device provides a constrained operating area configured (Fig. 1 in conjunction to Fig. 3 and 4:9-67).
	With respect to the stencil device as a neuro-drill stencil trainer for demarcation of drilling on flat and curved bones, as recites in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	In addition, with respect to the intended use of the device “wherein the trainer/device provides a constrained operating area configured to impart drilling training under a microscope”, it is also noted that it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
	Thus, the device of Vogt is fully capable to be use for drilling training and the alike.
	The examiner construed Vogt as “ a stencil, device, trainer” in the broadest and most reasonable manner according to the plain and ordinary meaning of the term “stencil”.
	The online Merriam-Webster dictionary defines as --a piece of paper, metal, etc., that has a design, letter, etc., cut out of it—
	Thus, plate 1 is such piece of material having a design (slots, apertures) cut out of is as shown in Fig. 1 (also 3:54-64).  In that regard as it has been held “During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation >in light of the specification<.). This means that the words of the claim must be given their plain meaning unless **>the plain meaning is inconsistent with< the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004)
	In addition, if there is any doubt regarding Vogt’s as a stencil device for drilling process, the examiner notes that Harris discloses a templet/stencil 2 design to provide openings (markers 4; see at least par. [0031] as the markers are openings), for drilling purposes (upon a skull 8)(Figs. 1-3 and pars. [0031]-[0038]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Vogt’s device as a stencil/template device for drilling process as taught by Harris for the reason that a skilled artisan would have been motivated in applying a known technique to a known device ready for improvement to yield predictable results forming a template that is suitable to provide precise and useful markings for different application utilizing different markings manner, as by drawing instruments as well as drilling device that improve the use of the template to variety and multipurpose usages.
	Vogt is not specific regarding one curved stencil comprising a curved base.
	However, the use of one curved stencil comprising a curved base is well known as taught by Harris in par. [0036]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Schell’s device as one curved stencil comprises a curved base as taught by Harris for the reason that a skilled artisan would have been motivated by Harris’ suggestions to use such curve stencil/ template/device that is suitable for curve surfaces to maintain high degrees if dimensional stability of the stencil/ template upon such surface (par. [0036]). Such modification to Vogt would have enhance the use of the device to be position within any surface to include non flat surface.
	As per claim 12, with respect to wherein the stencil is made up of a polymer for providing demarcation of burr holes for drilling, note Vogt’s 1:65-67 and 3:21-25 as the device, plate, is made of polypropylene; also note Harris’ [0037].
	As per claim 13, with respect to wherein said top slot, said bottom slot, said left slot, and said right slot are each rectangular in shape note Harris’s Fig. 1 (again note the examiner’s markings above with respect to claim 1, regarding “top, bottom, left, right” slots).
	Vogt is not specific regarding the rectangular slots are of 24X2 mm size.
	However, as previously stated, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Vogt’ slots in such dimensions as claimed for the reason that a skilled artisan would have been motivated to discover the optimum dimension, by routine experimentation, of the slots, thus providing the optimum position/location of the device in relation to working surface and the alike (i.e. able to provide adequate markings as the slot having adequate size).  The actual size of the slots is not such that accorded much patentability weight and it is notoriously well known and understood that the actual size of a device (e.g. slots) is design in a suitable range/size to insure that the scale of stencil/implement/template is capable to be use for any sizes and for variety of applications and markings.      
	As per claim 14, with respect to wherein said outer region further comprises four corners and four holes at the four corners, construed as the top most apertures 4 upon rib 2 at each corner as shown in Fig. 1 (see also the examiner markings above with respect to claim 4).
	With respect to the size of the holes as 3mm diameter, note the examiner discussion above with respect to claim 3, wherein it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation.
	The examiner maintains his position that it would have been obvious to form the holes as such size for similar same reasons discussed above with respect to claim 3
	As per claim 15, with respect to wherein said four inner holes note Vogt’s Fig. 1 in conjunction to the examiner’s markings above as construed as the second from the top apertures 4 of rib 2.
	With respect to the holes each having 2.5 mm diameter, note the examiner discussion above with respect to claim 3, wherein it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation.
	The examiner maintains his position that it would have been obvious to form the holes as such size for similar same reasons discussed above with respect to claim 3.
	With respect to the intended use of the holes as specify the location for making burr holes, as discussed above with respect to claim 1, an intended use, by itself, is not accorded much patentability weight.
	Furthermore, attention to at least Harris ‘ par. [0006] ” The present invention provides methods and systems for identifying relative positions of burr holes in the patient's skull. The positions of the burr holes identified by a template will typically correspond to the orientation of at least some of the individual electrode contacts from a selected electrode array.”  
	Thus, the modified Vogt by the teachings of Harris including such holes that are fully capable to specify the location for making burr holes.
	As per claim 16, with respect to wherein said device comprises a curved base; see Harris’ [0036].
 	With respect to the intended use of the device as “design for flat bones so that proper contact on the surface of bone can achieved.” See the examiner discussion above whereas it has been held that an intended use, by itself, is not accorded much patentability weight.
	Furthermore, attention to Harris’ pars. [0011], [0015] and [0036] “The substrate can be configured to be removable or permanently coupled to the outer surface of the skull.”([0011]); “The method includes positioning a template comprising a plurality of markers on an exterior surface of the skull, the markers identifying a plurality of locations on the skull for creating a plurality of openings.”([0015]); and “The template substrate 2 is generally flexible and substantially flat, but may be curved to correspond to the general curvature of the outer surface of the patient's skull 8, if desired.”([0036]).
	Thus, the modified Vogt by the teachings of Harris is fully capable as to design for flat bones so that proper contact on the surface of bone can achieved.
Claims 7, 8, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt and Harris, as applied to claims 1 and 11 above, and further in view Nyez US 8,556,908 (“Nyez”) and Kachalon US 2004/0152045 (“Kachalon”).
	As per claim 7, with respect to the method of drilling a bone with a drill comprising a match head drill bit and the neuro drill stencil trainer as claimed in claim 1, comprising producing burr-holes by performing circular and semicircular motions of the drill bit, Harris discloses drilling holes, via drill bit 10, while using template 2 upon a skull 8 (Figs. 1-3 pars. [0031]-[0037]; note also Fig. 7 and par. [0052] regarding a method of utilizing the template to drill holes upon a human’s skull, i.e. burr holes.
	With respect to the location of the holes and slots, note Vogt’s stencil, template, device to includes such four inner holes and wherein rectangular slots are made in between these holes; as the top left inner hole; top right inner hole, bottom right inner; bottom left inner hole (as taught by Vogt as second from the top of each apertures 4 of rib 2; again note the examiner’s markings with respect to claim 1).
	Thus, the modified device, stencil of Vogt and Harris would have included such rectangular slots and inner holes (as taught by Vogt) the holes would have been circular (as taught by Harris) and the apertures of the plate, stencil, device, trainer is suitable for drilling purposes (as taught by Harris).  
	Harris is not specific regarding his drill bit is a diamond drill bit.
	Harris is not specific regarding and wherein rectangular slots are made in between these burr holes starting from top left to top right, top right to bottom right, bottom right to bottom left and bottom left to top left directions. 
	With respect to the drill bit, Kachalon discloses the use of diamond drill bit while preforming medical procedure (Figs. 1 and 2; pars. [0014]-[0018]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Vogt -Harris’ drill bit as a diamond drill as taught by Kachalon for the reason that a skilled artisan would have been motivated by Kachalon’s suggestion to use Diamond-tipped drill bits for dentistry work are known. Diamond drill bits may help solve some of the abovementioned problems due to their extreme hardness. Diamond dental drill bits have been manufactured with a chemical vapor deposited (CVD) diamond film on the drill bit as the cutting element (par. [0004]). 
	As per claim 8, with respect to wherein drilling is performed on the demarcated region of the bone in the diagonal direction starting from the top left inner hole to the bottom right inner hole and followed by from the bottom left inner hole to the top right inner hole, such drilling manner would have been done within the modified device, according to the drilling method as taught by Harris and Nyez within the slits-slots-holes of the modified stencil/implement device of Vogt (which includes slots and inner holes).  
	As per claim 17, with respect to the method of drilling a bone with a drill comprising a match head drill bit and the neuro drill stencil trainer as claimed in claim 1, comprising producing burr-holes by performing circular and semicircular motions of the drill bit, Harris discloses drilling holes, via drill bit 10, while using template 2 upon a skull 8 (Figs. 1-3 pars. [0031]-[0037]; note also Fig. 7 and par. [0052] regarding a method of utilizing the template to drill holes upon a human’s skull, i.e. burr holes.  Note Harris’s [0036] as the device is curved device.
	With respect to the location of the holes and slots, note Vogt’s stencil, template, device to includes such four inner holes and wherein rectangular slots are made in between these holes; as the top left inner hole; top right inner hole, bottom right inner; bottom left inner hole (as taught by Vogt as second from the top of each apertures 4 of rib 2; again note the examiner’s markings with respect to claim 1).
	Thus, the modified device, stencil of Vogt and Harris would have included such rectangular slots and inner holes (as taught by Vogt), the stencil, device would have a curved base and the holes would have been circular (as taught by Harris) and the apertures of the plate, stencil, device, trainer is suitable for drilling purposes (as also taught by Harris).  
	Harris is not specific regarding his drill bit is a diamond drill bit.
	Harris is not specific regarding and wherein rectangular slots are made in between these burr holes starting from top left to top right, top right to bottom right, bottom right to bottom left and bottom left to top left directions. 
	With respect to the drill bit, Kachalon discloses the use of diamond drill bit while preforming medical procedure (Figs. 1 and 2; pars. [0014]-[0018]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Vogt -Harris’ drill bit as a diamond drill as taught by Kachalon for the reason that a skilled artisan would have been motivated by Kachalon’s suggestion to use Diamond-tipped drill bits for dentistry work are known. Diamond drill bits may help solve some of the abovementioned problems due to their extreme hardness. Diamond dental drill bits have been manufactured with a chemical vapor deposited (CVD) diamond film on the drill bit as the cutting element (par. [0004]). 
	As per claim 18, with respect to wherein drilling is performed on the demarcated region of the bone in the diagonal direction starting from the top left inner hole to the bottom right inner hole and followed by from the bottom left inner hole to the top right inner hole, such drilling manner would have been done within the modified device, according to the drilling method as taught by Harris and Nyez within the slits-slots-holes of the modified stencil/implement device of Vogt (which includes slots and inner holes).  Note Harris’s [0036] as the device is curved device, i.e. a curved base.
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt, Harris, Nyez and Kachalon as applied to claims 7 and 17 above, and further in view of Applicant Admitted Prior Art (“AAPA”).
	As per claims 9, 19, the modified Vogt does not disclose that the procedure can be recorded using a microscope and subjected to offline analysis.
	However, the use of microscope and offline analysis are well known in the art as discloses by AAPA in page 1, 3rd paragraph.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Vogt’s device to use a microscope and analysis as taught by AAPA for the reason that a skilled artisan would have been motivated by AAPA to use such means (i.e. microscope and analysis) as training requires manipulation in fine and constrained area to limit the hand and tool motions.
	Thus, the use of microscope and analysis would have provide the require feedback that will assist the surgeon to batter perform a drilling in a neurosurgery procedure.  In that regard as mentioned above, Harris in par. [0006] states ” The present invention provides methods and systems for identifying relative positions of burr holes in the patient's skull. The positions of the burr holes identified by a template will typically correspond to the orientation of at least some of the individual electrode contacts from a selected electrode array.”  
	Accordingly, the modified Vogt by the teachings of Harris including such holes that are fully capable to specify the location for making burr holes, and therefore the use of microscope and analysis would have provide the require feedback that will assist the surgeon to batter perform a drilling in a neurosurgery procedure.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      1/19/2022     

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711